DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered. Claims 1 and 11 have been amended, and claims 10 and 18 have been canceled. Claims 1-9 and 11-17 remain pending.
Response to Arguments
Applicant's arguments filed 1/31/2022 with respect to the newly amended language have been fully considered but they are not persuasive.
Applicant argues that the present application distinguishes over the prior art, because the “current sensors are not randomly configured on the two power lines to sense current… by using the connection method of the current sensor placed on the different contact in this application, the number of current sensor configurations can be reduced…” (Remarks, pg.14). The examiner respectfully disagrees, because the claim language as currently presented does not prohibit current sensors from being placed on all locations/inputs (i.e. the live wire of both sources and the neutral wire of both sources). In other words, since Liu ‘602’s fig.6 sensors are placed on all four contacts (i.e. live and neutral of each source), Liu ‘602’s sensors would include being placed on two contacts such as a live wire of the first source and the neutral wire of the second source or the neutral wire of the first source and live wire of the second source.  This is because there is no language to explicitly recite that the current sensors are respectively only in 
	See the rejections below for further analysis of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (2020/0014239 A1) in view of Liu et al. (2014/0077602 A1) hereinafter referred to as Liu ‘602 in further view of Paik et al. (2007/0018506 A1).
Regarding Claim 1,
Liu teaches a power backup circuit configured to provide a plurality of input power sources (for example see fig.4, P41, P42) to back up a load (41 and load switch SL4), wherein the input power sources at least comprise a first input power source (fig.4, P41) and a second input power source (fig.4, P42), the power backup circuit comprising:
a first switch (fig.4, S41) comprising a plurality of first ends (see ends of S41 respectively coupled to ends of P41 and P42) and a second end (second end of S41 coupled to the load); the first ends respectively coupled to first nodes of the input power sources (see fig.4), the second end coupled to one end of the load (see fig.4), and a first power supply path formed by coupling 
a second switch (fig.4, S42) comprising a plurality of third ends (see ends of S42 respectively coupled to ends of P41 and P42) and a fourth end (fourth end of S42 coupled to the load); the third ends respectively coupled to second nodes of the input power sources (see fig.4), the fourth end coupled to the other end of the load (see fig.4), and a second power supply path formed by coupling the third end to the fourth end (see fig.4, a second power supply path is formed by coupling the third end to the fourth end), 
a control unit (fig.4, 43) coupled to the first switch (S41) and the second switch (S42),
wherein when the input power source of the load is determined to be changed from the first input power source (P41) to the second input power source (P42), the control unit (43) provides a signal to the load to reduce self-loading of the load to no load (pars [36-37, 42-43]; see fig.4 signal from 43 to the load including load switch SL4 to turn off SL4 and thereby disconnecting the load to reduce the load to no load), so that a supply current flowing through the first power supply path and the second power supply path is reduced below a current threshold (pars [23, 36-37, 41-42, 47]; Liu teaches the load branch 44 in fig.4 is the same as the load branch 24 in fig.2 and that the control of the load switch SL of the load follows the same process as in fig.1-thus, the examiner is not relying on different embodiments. Liu teaches when the input power source is determined to be changed from the first to the second input power source, the control unit 43 completely disconnects the load switch SL4 to ensure that a supply current flowing through the first and second paths is in a “zero current state”. Liu, therefore, teaches the first and second switches maintain a zero current state during the power supply switching- this meets the broadest reasonable interpretation of “reduced below a current threshold”), and then the control unit (43) controls the second end of the first switch (S41) to be 
Liu does not explicitly disclose a plurality of current sensors respectively coupled to the input power sources and the control unit, wherein the current sensors are respectively coupled to a live wire end of the first input power source and a neutral wire end of the second input power source; or the current sensors are respectively coupled to a neutral wire end of the first input power source and a live wire end of the second input power source; the current sensors provide a first a first current signal corresponding to the first input power source and a second current signal corresponding to the second input source.
Liu’602 (Fig.6), however, teaches a plurality voltage sensors (first sensor for detecting output voltage Vac1 and a second sensor for detecting output voltage Vac2) respectively coupled to the input power sources (21a, 21b) and the control unit (25), wherein the voltage sensors are respectively coupled to a live wire end (L) of the first input power source (21a) and a neutral wire (N) of the second input power source (21b) (par [33]; the sensors are placed on all live and neutral wires, which includes the live wire of the first input power source 21a and the neutral wire of the second input source 21b); or the voltage sensors are respectively coupled to a neutral wire end of the first input power source and a live wire end of the second input power source (written in the alternative and therefore is not required to be read into the claim); the voltage sensors provide a first voltage signal corresponding to the first input power source (21a; Vac1) and a second voltage signal corresponding to the second input source (21b, Vac2).
 	While Liu’602 illustrates voltage sensors instead of current sensors, Liu’602 suggests that current sensors obviously may be used instead of voltage sensors when he states “other 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu to that of Liu’602 of using a plurality of current sensors coupled to a live wire end of the first input power source and a neutral wire end of the second input power source and provide first and second current signals corresponding to the first and second input sources. The motivation would have been to determine whether there is failure in the input power sources. 
The combination does not explicitly disclose the control unit determines whether the first switch and the second switch normally operate through the first current signal and the second current signal before and after the switching of the first switch the second switch every time.
Paik (fig.7), however, similarly teaches a plurality of current sensors (174, 180-first current sensor, and 174’, 182- second current sensor)) corresponding to the first input power source (157) and the second input power source (158), respectively. Paik teaches the control unit (178) determines whether the first switch (any switch and/or all switches in 154 downstream of first current sensor 174, 180) and the second switch (any switch and/or all switches in 154’ downstream of second current sensor 174’, 182) normally operate through the first current signal and the second current signal (pars [65-66]; Paik teaches “employ current sensors 174, 174' to detect current flow resulting from a malfunction of any of the switches 160, 162, 164, 166, 168, 170 employed to control the two phase electric supply to a load 176” and “the corresponding current transformer output 181, 183 then provides a signal to drive an input of the multiphase control module 178. The multiphase control module 178 provides a fault indication…” indicating a switch malfunction. The current signals are provided via 181, 183 to 
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu in view of Liu ‘602 to that of Paik’s teachings in order to sense current before and after the switching of the first and second switch of Liu’s system every time. The motivation would have been to ensure that there are no switch malfunctions that would negatively harm the sources and/or load before and after Liu’s load transition.
Regarding Claim 2,
The combination teaches the claimed subject matter in claim 1 and Liu further teaches wherein when the second end of the first switch (S41) is coupled to the first end corresponding to the second input power source (P42) and the fourth end of the second switch (S42) is coupled to the third end corresponding to the second input power source (P42) (i.e. a faulty power supply is disconnected and a faultless power supply is connected), the control unit (43) removes a limitation that the supply current is less than the current threshold (pars [36-37, 41-43, 47]; Liu teaches when the first and second switches S41 and S42 are being controlled for the switch transfer from the first source to the second source, SS41 is turned on to limit a high surge current. Afterwards, switch SS42 and load switch SL4 are turned on. After that, switches SS41 and SS42 are turned off sequentially, leaving the switch load SL4 on to start loading the load. This is when the controller 43 removes the supply current being less than the threshold/ the zero current state, because the load starts receiving supply current from the faultless supply).  
Regarding Claim 9,
The combination of Liu, Liu’602, and Paik teaches the claimed subject matter in claim 1 and Liu further teaches wherein a first switching time period is defined between a time point that the 
Liu does not explicitly disclose that the first switching time period for switching the live wire of the faulty power supply to the live wire of the faultless power supply and the second switching period for switching the neutral connection of the faulty power supply to the neutral connection of the faultless power supply are “approximately” equal to a mechanical delay time of switching the first switch (S41) and second switch (S42); however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu to set the switching time periods for S41 and S42 to complete a switching power transfer to be “approximately” equal to a mechanical delay time of switching the first and second switches. The motivation would have been since Liu already establishes a first and second switching time periods for first and second switches S41, S42, respectively to replace a faulty power supply with a faultless power supply, it would have been obvious to have the first 
Note: Claim 9 is not further structurally distinguished from claim 1 and thus does not further narrow claim 1. The benefits of have the switching time periods of first and second switches S41 and S42 of Liu to be approximately equal to a mechanical delay is obvious and well-within the level of ordinary skill in the art.
Regarding Claim 11,
The combination teaches the apparatus necessary to complete the recited method steps in claim 11 as discussed above in the rejection of claim 1.
Regarding Claim 12,
The combination teaches the apparatus necessary to complete the recited method steps in claim 12 as discussed above in the rejection of claim 2.
Regarding Claim 17,
Claim 17 recites the same limitation as discussed above in the rejection of claim 9 and is therefore rejected in the same fashion. 

Claims 3-7, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (2020/0014239 A1) in view of Liu et al. (2014/0077602 A1) hereinafter referred to as Liu ‘602 in further view of Paik et al. (2007/0018506 A1) in further view of Lin et al. (2013/0106190 A1).
Regarding Claim 3,
The combination teaches the claimed subject matter in claim 1 and Liu further teaches a first bypass unit (fig.4, 44) comprising: a first bypass switch (SL4) coupled to the second end of the 
Liu teaches placing a first bypass unit (44) on Live wire end of load 41 and does not explicitly disclose a second bypass unit downstream the second switch S42 similar to the first bypass unit for the neutral wire end of load 41.
Lin (Fig.3), however, teaches it is known in the art to have a bypass unit (bypass switch 106 in parallel with SCRs 104) for the neutral wire.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to duplicate Liu’s first bypass unit (44) downstream first switch (S41) for the live wire end of load 41 to have an exact same second bypass unit (see annotated fig.4 below, 44’) on the neutral wire end of load 41 comprising a second bypass switch (SL4) coupled to the fourth end of the second switch (S42) and the other end of the load (41), and a second current limit unit (SS41, SS42) coupled in parallel to the second bypass switch (SL4). The motivation would have been for added safety and protection on the neutral end of the load noting that the mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

    PNG
    media_image1.png
    656
    664
    media_image1.png
    Greyscale

Regarding Claim 4,
The combination teaches the claimed subject matter in claim 3 and the combination further teaches wherein when the input power source of the load is determined to be changed from the first input power source to the second input power source (Liu, annotated fig.4, pars [42-43]; i.e. when s41 and s42 complete switching operation by disconnecting faulty power supply and connecting faultless power supply), an operation sequence of the first switch, the first bypass 
an operation sequence of the second switch (Liu, annotated fig.4, s42), the second bypass switch (Liu, annotated fig.4, SL4 of 44’), and the second current limit unit is (ss41, ss42 of 44’): the fourth end of the second switch is coupled to the third end corresponding to the second input power source (pars [42-43]; i.e. s42 is controlled to couple to the end that corresponds to the second power source during the switching operation from faulty supply to faultless supply), the second current limit unit is turned on (Liu, pars [42-43]; the operation of the sequence of the first current limit unit 44 is the same for second current limit unit ss41, ss42 of 44’. SS41 and SS42 are turned on first before the bypass switch is turned on), and the second bypass switch is turned on (Liu, pars [42-43]; the operation sequence of 44’ is the same as 44. SS41 and SS42 are turned on first before the bypass switch SL4 is turned on).
Regarding Claim 5,
The combination teaches the claimed subject matter in claim 4 and the combination further teaches wherein when the first bypass switch is turned on and the second bypass switch is turned on, the control unit removes a limitation that the supply current is less than the current threshold (Liu, pars [36-37, 42-43]; Liu teaches when first and second switches S41 and S42 are being controlled for the switch transfer from the first source to the second source, SS41 of 44 and 44’ are turned on to limit a high surge current. Afterwards, switch SS42 of 44, 44’ are turned on before load switches SL4, SL4 are turned on. After that, switches SS41 and SS42 are turned 
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 3 and the combination further teaches wherein when the input power source of the load is determined to be changed from the first input power source to the second input power source (Liu, annotated fig.4, pars [36-37, 42-43]; i.e. when it is determined that a switching operation us needed in order to disconnect a faulty power supply and connect a faultless power supply), an operation of the first switch, the first bypass switch, and the first current limit unit is: the first power supply path is disconnected, and the first current limit unit and the first bypass switch are turned off (Liu, pars [36-37, 42-43]; Liu teaches during power switching, the first power supply path is disconnected to maintain a zero current state, the first current limit unit SS41, SS42 and the bypass switch SL4 are turned off in a zero current state); an operation of the second switch, the second bypass switch, and the second current limit unit is: the second power supply path is disconnected, and the second current limit unit and the second bypass switch are turned off (Liu, annotated fig.4, pars [36-37, 42-43] and Lin fig.3;  Liu teaches disconnecting the second power supply path by controlling S42 to maintain a zero current condition during power switching, the same rationale for the first current limit unit and the first bypass switch of 44 applies for the second current limit unit SS41, SS42 of 44’ and the bypass switch SL4 of 44’ are turned off in a zero current state).
The combination does not explicitly disclose the operation sequence for the first switch, the first bypass switch, the first current limit unit, and the second switch, the second current limit unit, and the second bypass switch as claimed; however with a finite number of options for the order of how to control the aforementioned components, it would have been obvious to one of 
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 3 and the combination further teaches wherein the first current limit unit comprises: a first silicon-controlled rectifier (Liu, annotated fig.4, par [41] and Lin, Fig.3, first of the two SCRs 104; Liu teaches in par [41] that the semiconductor switches SS41, SS42 are not limited to TRIAC, but can also be thyristor such as the SCRs in Lin. Therefore, the combination teaches replacing first SS42 with a first SCR/top SCR of 104) having an anode and a cathode (see Lin, fig.3, top SCR of 104 has an anode and a cathode); the anode coupled to the second end and the cathode coupled to one end of the load (Liu, annotated fig.4, par [41] and Lin, Fig.3; by replacing Lin’s SS42 to be the first SCR in Lin, the anode is coupled to the second end of S41 and the cathode is coupled to one end of load 41), and a second silicon-controlled rectifier (Liu, annotated fig.4, par [41] and Lin, Fig.3, second of the two SCRs 104; Liu teaches in par [41] that the semiconductor switches SS41, SS42 are not limited to TRIAC, but can also be thyristor such as the SCRs in Lin. Therefore, the combination teaches replacing second SS41 with a second SCR/bottom SCR of 104) having an anode and a cathode (see Lin, fig.3, bottom SCR of 104 has an anode and a cathode); the anode of the second silicon-controlled rectifier coupled to the cathode of the first silicon-controlled rectifier (Lin, fig.3, the anode of the second bottom SCR of 104 is connected to the cathode of the top first SCR of 104) and the cathode of the second silicon-controlled rectifier coupled to the anode 
Regarding Claim 13,
The combination of Liu, Liu’602, Paik and Lin teaches the apparatus necessary to complete the recited method steps in claim 13 as discussed above in the rejection of claims 3 and 4.
Regarding Claim 14,

Regarding Claim 15,
The combination of Liu in view of Lin teaches the apparatus necessary to complete the recited method steps in claim 15 as discussed above in the rejection of claim 6.
Claims 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (2020/0014239 A1) in view of Liu et al. (2014/0077602 A1) hereinafter referred to as Liu ‘602 in further view of Paik et al. (2007/0018506 A1) in further view of Elberbaum (2015/0280410 A1).
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 1 and Liu further teaches wherein the first switch (S41) and the second switch (S42) are relays (pars [19, 51]); the control unit (43) is configured to provide a first control signal (see the arrow in fig.4 from 43 to control the S41) to control the second end of the first switch (S41) to be coupled to the first end corresponding to the second input power source (P42) (see fig.4, par [31]; during power supply switching, S41 is controlled via a control signal from S43 to be in the opposite state it is illustrated in in Fig.4 so that the second end is coupled to the first end corresponding to P42), and provide a second control signal to control the fourth end of the second switch (S42) to be coupled to the third end corresponding to the second input power source (P42) (see fig.4, par [31]; during power supply switching, S42 is controlled via a control signal from 43 to be in the opposite state it is illustrated in in Fig.4 so that the fourth end of S42 is coupled to the third end corresponding to P42). 
The combination, specifically Liu, does not explicitly disclose the relays S41 and S42 are magnetic latching relays and wherein the first control signal and the second control signal are pulse signals.

Thus, the combination teaches using magnetic latching relays for the first and second switch relays of Liu and that the control signals to control said switch relays would obviously be pulse signals. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used magnetic latching relays for the relays of Liu. The motivation would have been because magnetic latching relays are structured to have limited current drain and no longer consumes power when the poles are magnetically latching into position. Additionally, one of ordinary skill in the art would have obviously been aware of the different types of relays in the art and would have selected the one (magnetic latching relays in this case) that best suited their intended design.
Regarding Claim 16,
The combination of Liu in view of Liu’602, Paik, and Elberbaum teaches the apparatus necessary to complete the recited method steps in claim 16 as discussed above in the rejection of claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836